ORDER
Argentum Medical, LLC, Thomas Miller, and Gregg Silver move for extensions of time to file their initial brief and to consolidate the three pending appeals. The court notes that 2011-1640 and 2012-1035 were consolidated with 2011-1618 on September 30, 2011 and October 28, 2011, respectively.
Upon consideration thereof,
It Is Ordered That:
The motions for extensions of time are granted to the extent that Argentum Medical, LLC, et al.’s opening brief is due January 3, 2012. The motion to consolidate is denied as moot.